


EXHIBIT 10.24


AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) made as of the
26 day of February, 2014 (the “Effective Date”)
B E T W E E N:
RESOLUTE FOREST PRODUCTS INC.,
a corporation existing under the laws of Delaware
(hereinafter referred to as the “Corporation”),
- and -
RICHARD GARNEAU, of the City of Montréal,
in the Province of Québec,
(hereinafter referred to as the “Executive”).
WHEREAS the Corporation and the Executive are currently parties to an Employment
Agreement, dated January 1, 2011 (the “Prior Employment Agreement”), and desire
to amend and restate the terms and conditions of the Prior Employment Agreement
in their entirety to read as set forth herein;
WHEREAS the Corporation desires to continue the Executive’s employment in the
capacity of President and Chief Executive Officer and to ensure the continued
availability to the Corporation of the Executive’s services, and the Executive
is willing to continue such employment and render such services; and
WHEREAS the Corporation and the Executive have agreed that the terms and
conditions of such employment relationship shall henceforth be as set out
herein;
NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the respective
covenants and agreements of the parties herein contained and for other good and
valuable consideration (the receipt and sufficiency of which are acknowledged by
each party), the parties covenant and agree as follows:
Article 1
INTERPRETATION
1.1
Defined Terms

For the purposes of this Agreement, unless the context otherwise requires, the
following terms shall have the respective meanings set out below and grammatical
variations of such terms shall have corresponding meanings:
“Affiliate” shall have the meaning ascribed to such term in Rule 12b‑2 of the
General Rules and Regulations under the Securities Exchange Act of 1934, as in
effect on the date hereof;




--------------------------------------------------------------------------------




“Annual Base Salary” has the meaning set out in Section 4.1;
“Board” means the board of directors of the Corporation;
“Business Day” means any day, other than a Saturday, Sunday or statutory holiday
in the Province of Québec on which commercial banks in Montréal are open for
business;
“Cause” has the meaning set out in Section 5.2;
“Change in Control” has the meaning ascribed thereto in the Amended and Restated
Change in Control Agreement being executed between the Executive and the
Corporation in conjunction with this Agreement;
“Common Shares” means the outstanding common shares in the capital of the
Corporation at any time;
“Confidential Information” has the meaning set out in Section 6.1;
“Date of Termination” means the effective date of any termination of the
Executive’s employment with the Corporation;
“Eligible Pay” means Annual Base Salary as in effect at the Date of Termination
and the lower of (i) the average of the last two (2) Incentive Awards earned by
the Executive and (ii) 125% of the Executive’s target incentive (expressed in
dollars) for the year in which the Date of Termination occurs;
“Good Reason” has the meaning ascribed thereto in the Amended and Restated
Change in Control Agreement;
“HRC/NGC” means the Human Resources and Compensation/Nominating and Governance
Committee of the Board.
“Improvements” has the meaning set out in Section 6.2(a);
“Incentive Award” means the amount(s), if any, to which the Executive is
entitled for the relevant period in question under a regular annual cash
incentive plan or program of the Corporation established from time to time, and
as may be amended or replaced from time to time, it being understood that other
cash recognition, non-recurring or multi-year incentive awards shall not be
considered as an Incentive Award for the purpose hereof;
“Non-Disclosure Period” has the meaning set out in Section 6.1;
“Permanent Disability” has the meaning set out in Section 5.3;
“Person” includes, without limitation, an individual, corporation, partnership,
joint venture, association, trust, firm, unincorporated organization or other
legal or business entity;
“Prohibited Area” means the territorial limits of Canada, the United States,
Mexico, Italy, the United Kingdom and South Korea;

-2-

--------------------------------------------------------------------------------




“Restricted Period” means the period from January 1, 2011, the effective date of
the Prior Employment Agreement, to (i) the Date of Termination in the event of
termination of this Agreement by the Corporation without Cause or termination of
this Agreement by the Executive for Good Reason pursuant to the terms of the
Change in Control Agreement or (ii) the end of the ninth (9th) month following
the Date of Termination in all other circumstances, except in the case of
termination for Cause, in which case the Restricted Period shall end on the
twelfth (12th) month following the Date of Termination;
“Subsidiary” has the meaning ascribed thereto in the Canada Business
Corporations Act;
“Voting Shares” means any securities of the Corporation ordinarily carrying the
right to vote at elections of directors.
1.2
Rules of Construction

Except as may be otherwise specifically provided in this Agreement and unless
the context otherwise requires, in this Agreement:
(a)
the terms “Agreement”, “this Agreement”, “the Agreement”, “hereto”, “hereof”,
“herein”, “hereby”, “hereunder” and similar expressions refer to this Agreement
in its entirety and not to any particular provision hereof;

(b)
references to an “Article”, “Section”, “Schedule” or “Exhibit” followed by a
number or letter refer to the specified Article or Section of or Schedule or
Exhibit to this Agreement;

(c)
the division of this Agreement into articles and sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement;

(d)
words importing the singular number only shall include the plural and vice versa
and words importing the use of any gender shall include all genders;

(e)
the word “including” is deemed to mean “including without limitation”;

(f)
the terms “party” and “the parties” refer to a party or the parties to this
Agreement;

(g)
any reference to a statute, regulation or rule shall be construed to be a
reference thereto as the same may from time to time be amended, re-enacted or
replaced, and any reference to a statute shall include any regulations or rules
made thereunder; and

(h)
all dollar amounts refer to Canadian dollars unless expressly provided to the
contrary.

1.3
Severability

If any provision of this Agreement, including the breadth or scope of the
provisions contained in Article 6 (whether as to the Non-Disclosure Period, the
Restricted Period, the Prohibited Area, or otherwise), shall be held by any
court of competent jurisdiction to be invalid or unenforceable, in whole or in
part, such invalidity or unenforceability shall not affect the validity or
enforceability of the remaining provisions, or part thereof, of this Agreement
and such remaining provisions, or part thereof, shall remain enforceable and
binding.

-3-

--------------------------------------------------------------------------------




1.4
Prior Agreements

This Agreement cancels and replaces any prior agreements between the Executive
and the Corporation, other than (i) the indemnification agreement executed by
the Executive dated December 9, 2010 (the “Indemnification Agreement”) and
(ii) the Director Nonqualified Stock Option Agreement executed by the Executive
on January 9, 2011 (the “Director Option Agreement”), memorializing a grant
under the LTIP of stock options approved by the Board on December 9, 2010 in
respect of his service as an independent director of the Corporation. All
options awarded pursuant to the Director Option Agreement will continue to vest
in accordance with the terms thereof.
1.5
Related Plans, Policies and Agreements

In the event of any conflict or inconsistency between the provisions of this
Agreement and any other plans, policies and agreements referred to herein,
including without limitation any written annual short-term incentive plans or
programs, the LTIP (as defined in Section 4.3) and any and all related award
agreements to be entered into by the Corporation and the Executive from time to
time (including the Director Option Agreement (as defined in Section 1.4)) and
the Indemnification Agreement (as defined in Section 1.4) (all of which are
collectively referred to as the “Collateral Agreements”), the provisions of the
Collateral Agreements, as same may be amended from time to time by the
Corporation, shall prevail, all of which shall be in the corporate records of
the Corporation and available for review from time to time by the Executive. It
is further acknowledged that in conjunction with this Agreement, the Executive
and the Corporation are executing an Amended and Restated Change in Control
Agreement, the provisions of which shall govern all matters relating to the
substance thereof notwithstanding anything herein to the contrary.
ARTICLE 2    
EMPLOYMENT
2.1
Employment

Before the Effective Date, the Corporation employed the Executive pursuant to
the Prior Employment Agreement. The Corporation hereby agrees to continue to
employ the Executive and the Executive hereby agrees to continue serving the
Corporation in the capacity of President and Chief Executive Officer, effective
as of the Effective Date, all in accordance with and subject to the terms and
conditions hereof.
2.2
Location of Executive

The Executive’s office will be located at the current offices of the Corporation
at 111 Duke Street in Montréal, Québec, provided that the Corporation may
subsequently require that the Executive relocate to such other corporate office
of the Corporation in the general area of Montréal as may be determined by the
Board from time to time. The Executive will furthermore be required to travel to
other locations from time to time, including offices, production facilities,
customers and suppliers of the Corporation or of its Affiliates.

-4-

--------------------------------------------------------------------------------




ARTICLE 3    
DUTIES
3.1
Employment Duties

The Executive shall perform such duties and exercise such powers as are normally
associated with and incidental and ancillary to the position of President and
Chief Executive Officer and shall perform such additional duties and exercise
such additional powers as may from time to time be assigned to him by the Board,
acting reasonably. Without limiting the foregoing, during the term of his
employment hereunder, the Executive shall, to the best of his ability:
(a)
devote his full time and attention during normal business hours and such other
times as may be reasonably required to the business and affairs of the
Corporation and its Affiliates and shall not, without the prior written consent
of the Board, undertake any other business or occupation or public office which
may detract from the proper and timely performance of his duties hereunder;

(b)
perform diligently and faithfully those duties as are consistent with the
position and status of President and Chief Executive Officer that may be
assigned to the Executive from time to time;

(c)
promote the interests and goodwill of the Corporation and its Affiliates and not
knowingly do, or willingly permit to be done, anything to the prejudice, loss or
injury of the Corporation or any of its Affiliates; and

(d)
at all times keep the Corporation regularly informed (in writing if so
requested) of his conduct of the business and affairs of the Corporation and
provide such explanations of his conduct as the Board may require.

3.2
Board Membership

The Executive agrees to serve as a Director of the Corporation if elected, and
further agrees to become a Director and/or Officer of the Corporation’s
Subsidiaries or Affiliates as designated by the Corporation. Subject to approval
of the Board, the Executive shall be permitted to serve as an outside director
of one (1) public company that does not, directly or indirectly, compete with
the Corporation and provided furthermore that no conflict of interest exists or
would reasonably be expected to arise as a consequence thereof.
3.3
Reporting

The Executive shall report to the Board. The Executive shall report fully on the
management and operations of the Corporation and shall advise to the best of his
ability and in accordance with reasonable business standards on business matters
that may arise from time to time during the term of this Agreement.

-5-

--------------------------------------------------------------------------------




ARTICLE 4    
COMPENSATION
4.1
Annual Base Salary

The annual base salary (“Annual Base Salary”) payable to the Executive for his
services hereunder shall be $935,369.52, payable in equal semi-monthly
instalments in arrears in accordance with the usual compensation practices of
the Corporation from time to time.
The Annual Base Salary shall be subject to a periodic increase adjustment if as
and when determined by the Board from time to time at its discretion.
4.2
Short-Term Incentive Plan

In addition to the Annual Base Salary, the Executive shall be eligible to
participate in the short-term incentive plans that are adopted by the
Corporation from time to time, pursuant to which the Executive will be eligible
to receive discretionary Incentive Awards as approved by the Board and/or the
HRC/NGC in accordance with the Corporation’s corporate governance processes as
established and amended from time to time. Incentive Awards under such
short‑term incentive plans adopted as aforesaid from time to time are
discretionary and subject to modifications by the Board and/or the HRC/NGC,
including increases, decreases, cancellation, deferral or other conditions as
determined by the Board and/or HRC/NGC, at its or their discretion, even if and
after performance levels have been met.
4.3
Long-Term Incentive Plan

The Executive will be eligible to participate in the long-term incentive plans
adopted by the Corporation and in effect from time to time, including without
limitation under the Resolute Forest Products Equity Incentive Plan, as may be
amended, restated and/or renamed from time to time (the “LTIP”), and to receive
grants thereunder as determined by the Board from time to time at its
discretion.
4.4
Pension

The Executive shall be entitled to participate in the Corporation’s registered
pension or defined contribution plans, as may be maintained by the Corporation
from time to time for its non-unionized employees in Canada, and any other
plans, programs or arrangements providing additional retirement benefits or
other benefits in lieu of retirement benefits as may be maintained by the
Corporation and made available to the Executive from time to time.
4.5
Fringe Benefits

During the term of the Executive’s employment hereunder, the Executive shall be
entitled to participate in all medical, dental, disability and group life plans
and other employee benefit programs established by the Corporation from time to
time for the benefit of its non-unionized employees in Canada. The benefits will
be provided in accordance with and subject to the terms and conditions of the
applicable plan, program, fund or arrangement relating to such benefits in
effect from time to time. The Executive acknowledges that the Corporation may
amend or terminate the benefits from time to time as provided in the applicable
plan, program, fund or arrangement. The Executive shall also be provided with a
fully paid club membership at a private club in Montreal during the term of
employment and, in addition, an annual perquisite allowance of $50,000 to cover
all perquisites such as other club memberships, fiscal and financial advice and
tax preparation by professionals selected by the Executive. The Corporation will
provide for an

-6-

--------------------------------------------------------------------------------




annual medical examination at its expense for the Executive and his wife. In
addition, the Executive shall be eligible to use any medical concierge service
made available by the Corporation to members of its executive team.
4.6
Vacation

The Executive shall be entitled to five (5) weeks plus an additional
three (3) “floating” or discretionary days of paid vacation in each calendar
year in accordance with the policies of the Corporation in effect from time to
time applicable to its senior executives, to be taken during such calendar year
subject to the need for the timely performance of the Executive’s
responsibilities hereunder. In the event that the Executive’s employment is
terminated, he shall be entitled to a pro-rated vacation leave with pay for the
portion of the year in which such termination occurs that he has been actively
employed. It is the responsibility of the Executive to ensure that his vacation
entitlement is taken in each calendar year, as there shall be no carry forward
of vacation entitlement to a year other than for which it has accrued without
the permission of the Board.
4.7
Expenses

The Executive shall be reimbursed for all reasonable travel and other
out-of-pocket expenses properly incurred by the Executive from time to time in
connection with the carrying out of his duties hereunder in accordance with the
Corporation’s travel and entertainment policy as amended from time to time. For
all such expenses, the Executive shall furnish to the Corporation originals or
true copies of all invoices or statements in respect of which the Executive
seeks reimbursement. Any Corporation credit card shall be used only for expenses
incurred in the course of carrying out the Executive’s duties.
4.8
Deductions and Withholdings

The Corporation shall be entitled to make such deductions and withholdings from
the Executive’s remuneration as may be required by law and as may be required by
the Executive’s participation in or receipt of any benefit, stock option or
other program contemplated hereby, and the Corporation’s obligations in respect
thereof shall thereby be satisfied to the extent of such deductions and
withholdings.
4.9
Compensation Exhaustive

For greater certainty, the Executive shall not be entitled to any salary, bonus,
participation in profits or other remuneration, or payment or compensation in
lieu thereof, except as expressly set forth in this Agreement or as otherwise
may be provided pursuant to any plan, program or arrangement as to which the
Executive’s participation is approved by the Board and/or HRC/NGC from time to
time.

-7-

--------------------------------------------------------------------------------




ARTICLE 5    
TERMINATION OF EMPLOYMENT
5.1
Term of Employment

The employment of the Executive hereunder shall continue for an indefinite
period until it is terminated in accordance with the provisions of this
Article 5.
5.2
Cause

The Corporation may terminate the employment of the Executive at any time for
Cause, effective immediately, by giving written notice of termination to the
Executive setting out the basis for termination. “Cause” shall mean any of the
following:
(a)
the wilful failure of the Executive to carry out his duties hereunder, to comply
in all material respects with the rules and policies of the Corporation or to
follow any reasonable instruction or directive of the Board which is consistent
with the Executive’s duties and responsibilities under this Agreement;

(b)
the Executive acting dishonestly or fraudulently in connection with the business
of the Corporation, or the wilful gross misconduct of the Executive in the
course of his employment hereunder, in each case resulting in adverse
consequences to the Corporation or to any of its Affiliates;

(c)
if the Executive or his spouse or child under the age of majority makes any
personal profit arising out of or in connection with any transaction to which
the Corporation or any of its Affiliates is a party or with which the
Corporation or any of its Affiliates is associated without making disclosure to
and obtaining the prior written consent of the Board, or other material breach
of the Executive’s fiduciary duties to the Corporation;

(d)
the conviction of the Executive for, or a guilty plea by the Executive to, any
criminal offence punishable by imprisonment that may reasonably be considered to
be likely to adversely affect the Corporation or any of its Affiliates or the
suitability of the Executive to perform his duties hereunder, including without
limitation any offence involving fraud, theft, embezzlement, forgery, wilful
misappropriation of funds or property, or other fraudulent or dishonest acts;

(e)
any material breach of any provisions of this Agreement by the Executive;

(f)
misconduct on the part of the Executive that is materially detrimental to the
business or financial position of the Corporation or to any of its Affiliates;

(g)
personal misconduct by the Executive which is of such a serious and substantial
nature that it has or would injure the reputation of the Corporation or of any
of its Affiliates;

(h)
the habitual inability by the Executive to carry out functions of his employment
hereunder due to alcohol or drug related causes, provided that the Executive
shall have been provided with written notice thereof at least thirty (30) days
prior to the Date of Termination and shall have failed to remedy such alcohol or
drug related causes during such period of time; or

(i)
any serious reason pursuant to Article 2094 of the Civil Code of Québec.


-8-

--------------------------------------------------------------------------------




For purposes of this provision, no act or omission on the part of the Executive
shall be considered “wilful” unless it is done or omitted in bad faith or
without reasonable belief that the act or omission was in the best interests of
the Corporation. Any act or omission based upon a resolution duly adopted by the
Board or advice of counsel for the Corporation shall be conclusively presumed to
have been done or omitted in good faith and in the best interests of the
Corporation. Cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the Board at a meeting of the Board called
and held for such purpose (after reasonable notice is provided to the Executive
and the Executive is given an opportunity to be heard before the Board)
determining that the employment of the Executive is to be terminated for Cause.
5.3
Termination Where Executive Disabled

If at any time the Executive is unable to perform his duties properly because of
ill health, accident or otherwise, for a period or periods totalling at least
twenty-six (26) weeks in any period of twelve (12) consecutive calendar months
(“Permanent Disability”), the Corporation may terminate the Executive’s
employment in accordance with the applicable corporate practices of the
Corporation in effect at the time the Executive becomes permanently disabled.
The Executive shall submit to such reasonable medical examinations as may be
requested by a doctor or other medical practitioner selected jointly by the
Executive and the Corporation in order to determine whether the condition or
conditions suffered by the Executive constitute Permanent Disability. In no
event shall the Executive be considered to have a Permanent Disability for the
purposes of this Agreement unless the Executive is deemed disabled and eligible
for benefits pursuant to the Company’s long-term disability plan.
5.4
Death

The Executive’s employment shall terminate automatically upon the death of the
Executive.
5.5
Other Termination by the Corporation

The Corporation may terminate this Agreement (other than as provided in the
foregoing provisions of this Article 5) at any time and for any reason if the
Board, in its sole discretion, so determines, by giving three (3) months’ prior
written notice of termination to the Executive.
5.6
Other Termination by the Executive

The Executive may terminate his employment at any time and for any reason by
giving three (3) months’ prior notice in writing to the Corporation. For greater
certainty, such notice shall not be required in respect of termination by the
Executive for Good Reason pursuant to the terms of the Change in Control
Agreement.
5.7
Cessation of Duties

The Corporation shall have the right, at any time prior to the end of the
applicable notice period pursuant to Sections 5.5 or 5.6, notwithstanding the
provisions of the relevant Section, by giving written notice to the Executive,
to require that the Executive cease to perform his duties and responsibilities
and cease attending the Corporation’s premises immediately upon giving such
notice and in such event, the employment of the Executive hereunder shall
terminate on the termination date stipulated in the written notice of
termination, it being understood that the Executive shall continue to receive
the employment benefits during the balance of such three (3) month period. A
termination by the Executive pursuant to Section 5.6 shall remain as such even
if the Corporation exercises its right hereunder.

-9-

--------------------------------------------------------------------------------




5.8
Severance Payments

The following severance pay provisions shall apply notwithstanding anything to
the contrary in or inconsistent with the provisions of the Corporation’s
Severance Policy — Chief Executive Officer and Direct Reports (“Severance
Policy”):
(a)
Upon termination of the Executive’s employment (i) for Cause pursuant to
Section 5.2, or (ii) voluntarily by the Executive pursuant to Section 5.6, the
Executive shall not be entitled to any pay in lieu of notice of termination,
severance or similar payment in respect of such termination other than
(A) accrued and unpaid Annual Base Salary earned by the Executive up to the Date
of Termination, (B) vacation pay earned up to the Date of Termination, (C) in
the event of early termination by the Corporation of the notice period in
Section 5.6, the portion of the Annual Base Salary that would have otherwise
been payable during such notice period, and (D) any amount of or entitlement to
Incentive Awards, other awards, pension benefits and other benefits in
accordance with any then applicable plans and agreements. In addition, any
unvested stock option, SAR, full value award (including, without limitation,
unrestricted stock, restricted stock or restricted stock units, performance
stock or performance stock units, and deferred stock or deferred stock units) in
the Corporation held by the Executive under a long term incentive plan adopted
by the Corporation from time to time shall vest and shall remain exercisable by
the Executive subject to and in accordance with the relevant plan and award
agreements.

(b)
Upon termination of the Executive’s employment (i) as a result of the Permanent
Disability of the Executive pursuant to Section 5.3, or (ii) by the death of the
Executive pursuant to Section 5.4, the Executive (or his estate, as the case may
be) shall be entitled to receive (A) accrued and unpaid Annual Base Salary
earned by the Executive up to the Date of Termination, (B) vacation pay earned
up to the Date of Termination, and (C) any amount or entitlement to Incentive
Awards, other awards, pension benefits and other benefits in accordance with any
then applicable plans and agreements. In addition, any unvested stock option,
SAR, full value award (including, without limitation, unrestricted stock,
restricted stock or restricted stock units, performance stock or performance
stock units, and deferred stock or deferred stock units) in the Corporation held
by the Executive under a long term incentive plan adopted by the Corporation
from time to time shall vest and shall remain exercisable by the Executive
subject to and in accordance with the relevant plan and award agreements.

(c)
If the Executive’s employment is terminated pursuant to Section 5.5, other than
within two years following a Change in Control (in which case the Change in
Control Agreement shall govern and the Executive shall not be entitled to any
payment pursuant to this Agreement), the Executive shall be entitled to receive:

(i)
accrued and unpaid Annual Base Salary earned by the Executive up to the Date of
Termination;

(ii)
vacation pay earned up to the Date of Termination;

(iii)
subject to the Executive’s execution and non-revocation of a Waiver and Release
Agreement acceptable to the Corporation, severance pay in a lump sum of an
amount equal to six (6) weeks of Eligible Pay per year of continuous service,
subject to a


-10-

--------------------------------------------------------------------------------




minimum of fifty-two (52) weeks and a maximum of one hundred-four (104) weeks,
and pro-rated for partial years of service; and
(iv)
any amount or entitlement to Incentive Awards, other awards, pension benefits
and other benefits in accordance with the relevant plans and agreements.

In addition, any unvested stock option, SAR, full value award (including,
without limitation, unrestricted stock, restricted stock or restricted stock
units, performance stock or performance stock units, and deferred stock or
deferred stock units) in the Corporation held by Executive under a long term
incentive plan adopted by the Corporation from time to time shall vest and shall
remain exercisable by the Executive subject to and in accordance with the
relevant plan and award agreements.
All amounts payable to the Executive as a result of the termination of the
Executive’s employment pursuant to any statute, regulation or other provision of
law are included in and are not in addition to the amounts payable pursuant to
this Section 5.8. Amounts payable pursuant to Section 5.8(c)(i), (ii) and (iii)
shall be paid on the tenth (10th) day following the effectiveness of the release
described above; provided however that, if the sixtieth (60th) day following
termination of employment falls in the subsequent calendar year, then the
payment shall be the later of (i) the first (1st) business day of that
subsequent year or (ii) the tenth (10th) day following the effectiveness of the
release. For greater certainty, the Corporation agrees that payment of
undisputed claims will not be delayed should there exist any disputed claims.
Notwithstanding anything in this Agreement to the contrary, any severance
payable pursuant to Section 5.8(c)(iii) shall be void if the Executive does not
sign the Waiver and Release Agreement within the timeframe set forth in the
Waiver and Release Agreement.
5.9
Resignation on Termination

The Executive agrees that upon any termination of his employment with the
Corporation he shall immediately tender his resignation from any position he may
hold as an officer or director of the Corporation or any of its Affiliates. In
the event of the Executive failing within three days to comply with his
obligation hereunder, he hereby irrevocably authorizes and appoints any other
director or officer of the Corporation as his agent and attorney to sign in his
name and on his behalf any written resignations or other documents and do all
other things necessary to give effect to such resignation.
5.10
Continuance in Effect

For greater certainty, notwithstanding any termination of the employment of the
Executive, the provisions of this Agreement shall continue in full force and
effect in accordance with their terms, including, without limitation, (i) the
provisions of Article 6, (ii) rights to indemnification and insurance under the
Indemnification Agreement, Charter, By-Laws and directors’ and officers’
insurance policies maintained by the Corporation and (iii) rights to which the
Executive is entitled by virtue of his participation in the employee benefits
plans, policies and arrangements of the Corporation, all in accordance with the
terms of the relevant plans and agreements.

-11-

--------------------------------------------------------------------------------




ARTICLE 6    
EXECUTIVE’S COVENANTS
6.1
Non-Disclosure

The Executive acknowledges and agrees that:
(j)
in the course of performing his duties and responsibilities hereunder, he will
have access to and will be entrusted with detailed confidential information and
trade secrets concerning past, present, future and contemplated company
strategy, plans and activities (including acquisition plans and activities),
products, services, operations, technology, intellectual property, methodologies
and procedures of the Corporation or its Affiliates, whether in written,
printed, pictorial, diagrammatic, electronic or any other form or medium,
including, without limitation, information relating to names, addresses, contact
persons, preferences, needs and requirements of past, present and prospective
clients, customers, suppliers and employees of the Corporation and its
Affiliates (collectively, “Confidential Information”), the disclosure of any of
which to competitors of the Corporation or of any of its Affiliates or to the
general public, or the use of any of which by the Executive or any competitor of
the Corporation or of any of its Affiliates, could reasonably be expected to be
detrimental to the interests of the Corporation and its Affiliates;

(k)
in the course of performing his duties and responsibilities hereunder, the
Executive will be a representative of the Corporation and its Affiliates to its
and their customers, clients and suppliers and as such will have significant
responsibility for maintaining and enhancing the goodwill of the Corporation and
its Affiliates with such customers, clients and suppliers and would not have,
except by virtue of his employment with the Corporation, developed a close and
direct relationship with the customers, clients and suppliers of the Corporation
and its Affiliates; and

(l)
the right to maintain the confidentiality of the Confidential Information, the
right to preserve the goodwill of the Corporation and its Affiliates and the
right to the benefit of the contacts and connections previously developed by the
Executive with prospective clients, customers and others and any relationships
that will be developed between the Executive and the customers, clients and
suppliers of the Corporation and its Affiliates by virtue of the Executive’s
employment with the Corporation constitute proprietary rights of the Corporation
and its Affiliates which the Corporation and its Affiliates are entitled to
protect.

In accordance with the matters acknowledged and agreed to by the Executive above
and in consideration of the payments and other benefits to be received by the
Executive pursuant to this Agreement, the Executive hereby covenants and agrees
with the Corporation that he will not, except with the specific prior written
consent of the Board, either during the term of this Agreement or at any time
within five (5) years thereafter (the “Non-Disclosure Period”), directly or
indirectly, disclose to any person or in any way make use of (other than for the
benefit of the Corporation or its Affiliates), in any manner, any of the
Confidential Information, provided that such Confidential Information shall be
deemed not to include information which is or becomes generally available to the
public other than as a result of disclosure by the Executive.
6.2
Intellectual Property

(a)    The Executive shall disclose to the Corporation or one or more of its
Affiliates, as the Board may direct, all ideas, suggestions, discoveries,
inventions and improvements (collectively, the

-12-

--------------------------------------------------------------------------------




“Improvements”) which he may make solely, jointly or in common with other
employees, during the term of his employment with the Corporation and which
relate to the business activities of the Corporation or its Affiliates. Any
Improvements coming within the scope of the business of the Corporation or of
any of its Affiliates made and/or developed by the Executive while in the employ
of the Corporation, whether or not conceived or made during regular working
hours, or whether or not the Executive is specifically instructed to make or
develop the same, shall be for the benefit of the Corporation and/or its
Affiliates and shall be considered to have been made by virtue of this Agreement
and shall immediately become the exclusive property of the Corporation and/or
its Affiliates.
(b)    The Executive shall assign, set over and transfer to the Corporation or
one or more of its Affiliates, as the Board may direct, his entire right, title
and interest in and to any and all the Improvements and to all patents,
copyrights or other intellectual property rights (or applications therefor)
which may be or have been filed and/or issued by or to him or on his behalf, and
the Executive agrees to execute and deliver to the Corporation or any such
Affiliate, any and all instruments necessary or desirable to accomplish the
foregoing and, in addition, to do all lawful acts which may be necessary or
desirable to assist the Corporation or any such Affiliate to obtain and enforce
protection of the Improvements.
(c)    The Executive waives all moral rights in any Improvements and all work
produced by the Executive during the term of this Agreement.
6.3
Non-Competition

The Executive represents and warrants that he is not subject to and will not
bring any material that is subject to any non-competition, non-disclosure,
discoveries and works or other agreements that would prevent or restrict him
from rendering services to the Corporation pursuant to this Agreement. Executive
further represents and warrants that his employment and use of any material he
brings will not violate the rights of any third party, including without
limitation, pursuant to any competition or non-solicitation agreement.
The Executive hereby agrees that he shall not (without the prior written consent
of the Board which shall not be unreasonably withheld taking into account
(i) the Executive’s career in the pulp and paper industry and (ii) his
non-disclosure obligations under Section 6.1) during the Restricted Period and
within the Prohibited Area whether on his own account or in conjunction with or
on behalf of any other person, and whether as an employee, director, officer,
shareholder, partner, principal, agent, or in any other capacity whatsoever
other than as a consultant, in competition with the Corporation or any of its
Affiliates, directly or indirectly, operate, manage, control, participate in,
carry on, be employed by, be engaged in, perform services in respect of, be
concerned with, be financially interested in or financially assist, or permit
his name to be used in connection with the activities from time to time of the
Corporation (the “Restricted Business”), including the manufacture, sale and/or
dealing in newsprint, commercial printing and packaging papers, market pulp and
wood products, as well as research into, development, production, manufacture,
sale, supply, import, export or marketing of any product which is the same or
similar to or competitive with any product researched, developed, produced,
manufactured, sold, supplied, imported, exported or marketed by the Corporation
or by any of its Affiliates in the context of the above described activities
during the term of this Agreement.
Notwithstanding the foregoing restrictions, the Executive may acquire securities
(i) of a class or series that is traded on any stock exchange or over the
counter if such securities represent not more than two percent (2%) of the
issued and outstanding securities of such class or series, (ii) of a mutual fund
or other investment entity that invests in a portfolio the selection and
management of which is not within the control

-13-

--------------------------------------------------------------------------------




of the investor, or (iii) held in a fully managed account where the Executive
does not direct or influence in any manner the selection of any investment in
such securities.
6.4
Non-Solicitation of Customers

The Executive hereby agrees that he shall not during the Restricted Period,
whether on his own behalf or in conjunction with or on behalf of any other
person, directly or indirectly, except on behalf of the Corporation or its
Affiliates, solicit, assist in soliciting, accept, facilitate the acceptance of
the business of any person (i) to whom the Corporation or its Affiliates has
supplied goods or services at any time prior to the Date of Termination, or
(ii) to whom the Corporation or any of its Affiliates has offered to supply
goods or services prior to the Date of Termination, or (iii) to whom the
Corporation or any of its Affiliates has provided details of the terms on which
it would or might be willing to supply goods or services prior to the Date of
Termination, or (iv) with whom the Corporation or any of its Affiliates has had
any negotiations or discussions regarding the possible supply of goods or
services prior to the Date of Termination.
6.5
Non-Solicitation of Employees

The Executive hereby agrees that he shall not during the Restricted Period,
either on his own behalf or in conjunction with or on behalf of any other
person, directly or indirectly, except on behalf of or with the prior written
consent of the Corporation or its Affiliates, (a) induce or solicit any person
who was employed by the Corporation or by any of its Affiliates to leave such
employment; or (b) hire or accept into employment or otherwise engage or use the
services of any person who was so employed within the immediately preceding six
months. Notwithstanding the foregoing, the general advertisement of open
positions, not targeted at any individual, shall not be a violation of this
provision.
6.6
Non-interference with Suppliers

The Executive hereby agrees that he shall not during the Restricted Period,
either on his own behalf or in conjunction with or on behalf of any other
person, directly or indirectly, interfere, seek to interfere, induce and/or
incite another person to interfere, or take steps to interfere with the
continuance of supplies (or the terms relating to such supplies) from any
suppliers who have been supplying products, materials or services to the
Corporation or any of its Affiliates at any time during the term of this
Agreement.
6.7
Applicability to Affiliates or Purchasers

The obligations undertaken by the Executive pursuant to this Article 6 may be
enforced directly against the Executive by any Affiliate of the Corporation or
any purchaser from the Corporation of all or any part of its business, to the
extent applicable by their terms to such Affiliate or such purchased business,
and shall, with respect to each Affiliate of the Corporation or such purchased
business, constitute a separate and distinct covenant and the invalidity or
unenforceability of any such covenant shall not affect the validity or
enforceability of the covenant in favour of the Corporation or any other
Affiliate of the Corporation or any such purchaser. If for any reason any of the
obligations of the Executive pursuant to this Article 6 cannot be directly
enforced by an Affiliate or purchaser as contemplated hereby, the Executive
acknowledges that such obligations may be enforced by the Corporation on behalf
of such Affiliate or purchaser, as the case may be.
6.8
Provisions in the Event of Breach

The Executive agrees that, in the event of any actual or threatened breach by
the Executive of any of the covenants or agreements contained in this Article 6,
without prejudice to any and all other rights and recourses of the Corporation,
the Corporation shall have the right to enforce the terms and provisions

-14-

--------------------------------------------------------------------------------




thereof by means of compelling specific performance and/or by means of
injunction (including, without limitation, provisional, interlocutory and
permanent). In addition, and without restriction to the foregoing, in the event
of a breach by the Executive of any of the covenants or agreements contained in
this Article 6, any payments otherwise payable to the Executive as severance pay
pursuant to the provisions of Section 5.8(c)(iii) hereof shall be deemed to have
been forfeited in their entirety by the Executive and the running of the
Non-Disclosure Period and Restricted Period shall be stayed and shall recommence
upon the date the Executive ceases to be in breach thereof, whether voluntarily
or by injunction.
6.9
Disclosure

During the term of this Agreement, the Executive shall promptly disclose to the
Board full information concerning any interest, direct or indirect, of the
Executive (whether as owner, shareholder, partner, lender or other investor,
director, officer, employee, consultant or otherwise) or his spouse or child
under the age of majority in any business which is reasonably known to the
Executive to purchase or otherwise obtain services or products from, or to sell
or otherwise provide services or products to the Corporation or to any of its
Affiliates or to any of their respective suppliers or customers.
During the Non-Disclosure Period and the Restricted Period, the Executive shall
inform any prospective employer of the existence of this Agreement and the
obligations which it imposes upon the Executive under Sections 6.1, 6.2, 6.3,
6.4, 6.5 and 6.6.
6.10
Merger Transactions

The Executive shall not, during the term of this Agreement and during the
Restricted Period, solicit, initiate or encourage proposals or offers from, or
provide information relating to the Corporation or any of its Affiliates to, any
person in connection with or relating to any proposed acquisition or disposition
of all or any material part of the issued and outstanding Common Shares or other
securities of the Corporation or any of its Affiliates, or any proposed
amalgamation, merger, sale of all or any material part of the assets of the
Corporation or any of its Affiliates, take-over bid, reorganization,
recapitalization, liquidation, winding-up, or other business combination or any
similar transaction involving the Corporation or any of its Affiliates, without
in each case the consent of the Board.
6.11
Consulting Services after Date of Termination

Notwithstanding the foregoing restrictions of this Article 6, the Executive may
provide consulting services to any person after the date of termination and
within the Prohibited Area subject to his obligations under Article 6 and
provided furthermore that the Executive shall not become an employee of or enter
into an employment agreement with a Restricted Business relating to the
Prohibited Area during the Restricted Period.
6.12
Return of Materials

All files, forms, brochures, books, materials, written correspondence,
memoranda, documents, manuals, computer disks, software products and lists
(including financial and other information and lists of customers, suppliers,
products and prices) pertaining to the Corporation or to any of its Affiliates
and containing Confidential Information which may come into the possession or
control of the Executive shall at all times remain the property of the
Corporation or such Affiliate, as the case may be. Upon termination of the
Executive’s employment hereunder for any reason, the Executive agrees to
immediately return all such property of the Corporation or of any of its
Affiliates in the possession of the Executive or directly or indirectly under
the control of the Executive and to destroy all electronic copies thereof. The
Executive agrees not to

-15-

--------------------------------------------------------------------------------




make, for his personal or business use or that of any other person,
reproductions or copies of any such property or other property of the
Corporation or of any of its Affiliates.
ARTICLE 7    
GENERAL
7.1
Reasonableness of Restrictions and Covenants

The Executive hereby confirms and agrees that the covenants and restrictions
pertaining to the Executive contained in this Agreement, including, without
limitation, those contained in Article 6, are reasonable and valid and hereby
further acknowledges and agrees that the Corporation and its Affiliates would
suffer irreparable injury in the event of any breach by the Executive of his
obligations under any such covenant or restriction. Accordingly, the Executive
hereby acknowledges and agrees that damages would be an inadequate remedy at law
in connection with any such breach and that the Corporation and its Affiliates
shall therefore be entitled, in addition to any other right or remedy which they
may have at law, in equity or otherwise, to temporary and permanent injunctive
relief enjoining and restraining the Executive from any such breach.
7.2
Amendments and Waivers

No amendment or waiver of any provision of this Agreement shall be binding on
any party unless consented to in writing by such party. No waiver of any
provision of this Agreement shall constitute a waiver of any other provision,
nor shall any waiver of any provision of this Agreement constitute a continuing
waiver unless otherwise expressly provided.
7.3
Successors and Assigns

This Agreement shall enure to the benefit of and shall be binding on and
enforceable by and against the heirs, executors, administrators and legal
personal representatives of the Executive and the successors and permitted
assigns of the Corporation. This Agreement is personal to the Executive and none
of his rights may be assigned, made subject to a security interest or otherwise
disposed of or encumbered, nor may any of his obligations be delegated or
transferred, except as permitted in writing by the Board, or in accordance with
the written policies, governance procedures and management practices of the
Corporation, if any, as approved by the Board from time to time.
7.4
Notices

(a)    Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be delivered or sent in person, by
courier, by registered mail, charges prepaid, or by fax in the case of the
Corporation and by electronic mail in the case of the Executive, addressed as
follows:
(i)
If to the Executive:
111, Vinet Street, Apt. 604
Montréal, Québec H3J 2W2

Email: rgar1234@gmail.com
(ii)
If to the Corporation:
Resolute Forest Products Inc.
111 Duke Street



-16-

--------------------------------------------------------------------------------




Suite 5000
Montréal, Québec H3C 2M1
Attention:    Chief Legal Officer
Fax number:    514-394-3644
(b)    Any such notice or other communication shall be deemed to have been given
and received on the day on which it was delivered or transmitted (or, if such
day is not a Business Day or if delivery or transmission is made on a Business
Day after 5:00 p.m. at the place of receipt, then on the next following Business
Day) or, if mailed, on the third (3rd) Business Day following the date of
mailing; provided, however, that if at the time of mailing or within
three (3) Business Days thereafter there is or occurs a labour dispute or other
event which might reasonably be expected to disrupt the delivery of documents by
mail, any notice or other communication hereunder shall be delivered or
transmitted by any aforesaid permitted means of communication.
(c)    Any party may at any time change its address for service from time to
time by giving notice to the other parties in accordance with this Section 7.4.
7.5
Entire Agreement

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether written or oral. There are
no conditions, covenants, agreements, representations, warranties or other
provisions, express or implied, collateral, statutory or otherwise, relating to
the subject matter hereof except as provided herein. This agreement supersedes
the prior employment agreement in its entirety.
7.6
Rules and Policies

In addition to this Agreement, all written rules and policies of the Corporation
adopted by the Board from time to time apply to the Executive except to the
extent that they are inconsistent with the express provisions of this Agreement,
in which case such provisions will prevail.
7.7
Governing Law

This Agreement shall be interpreted and enforced in accordance with, and the
respective rights and obligations of the parties shall be governed by, the laws
of the Province of Quebec and the federal laws of Canada applicable in that
province, without regard to the principles of conflict of laws.
7.8
Acknowledgements

The Executive acknowledges that:
(a)
the Executive has had sufficient time to review and consider this Agreement
thoroughly;

(b)
the Executive has read and understands the terms of this Agreement and the
Executive’s obligations hereunder;

(c)
the Executive has been given an opportunity to obtain independent legal advice,
or such other advice as the Executive may desire, concerning the interpretation
and effect of this Agreement; and


-17-

--------------------------------------------------------------------------------




(d)
this Agreement is entered into voluntarily and without any pressure.

7.9
Counterparts

This Agreement and all documents contemplated by or delivered under or in
connection with this Agreement may be executed and delivered in any number of
counterparts, with the same effect as if all parties had signed and delivered
the same document, and all counterparts shall be construed together to be an
original and will constitute one and the same agreement.
7.10
Language

The parties have requested that this Agreement be drawn up in the English
Language. Les parties ont demandé que ce contrat soit rédigé en anglais.
IN WITNESS WHEREOF this Agreement has been executed by the parties as of the
date first above written.
 
 
RESOLUTE FOREST PRODCUTS INC.




By
/s/ Michael S. Rousseau
 
 
Michael S. Rousseau
 
Chair of the Human Resources and Compensation/Nominating and Governance
Committee




THE EXECUTIVE




 
By:
/s/ Richard Garneau
 
Richard Garneau






-18-